                                      Case 2:18-cv-01700-RFB-CWH Document 29 Filed 04/30/19 Page 1 of 4



                                  1    Bryce K. Kunimoto, Esq.
                                       Nevada Bar No. 7781
                                  2    Robert J. Cassity, Esq.
                                       Nevada Bar No. 9779
                                  3    Ryan A. Semerad, Esq.
                                       Nevada Bar No. 14615
                                  4    HOLLAND & HART LLP
                                       9555 Hillwood Drive, 2nd Floor
                                  5    Las Vegas, NV 89134
                                       Phone: (702) 222-2603
                                  6    Fax: (702) 669-4650
                                       bkunimoto@hollandhart.com
                                  7    bcassity@hollandhart.com
                                       rasemerad@hollandhart.com
                                  8
                                       Attorneys for Defendant
                                  9

                                 10
                                                                   UNITED STATES DISTRICT COURT
                                 11
                                                                           DISTRICT OF NEVADA
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                      BRIAN SCIARA,                                         CASE NO.: 2:18-cv-01700-RFB-CWH
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                             Plaintiff,                       STIPULATION TO STAY CERTAIN
                                 14                                                         PROCEEDINGS PENDING CONTINUED
                                      v.                                                        SETTLEMENT DISCUSSIONS
                                 15
                                      STEPHEN CAMPBELL,
                                 16
                                                             Defendant.
                                 17

                                 18
                                              Plaintiff Brian Sciara (“Sciara”) and defendant Stephen Campbell (“Campbell”) stipulate
                                 19
                                       and agree as set forth in paragraphs 1 - 12 below, and respectfully request that the Court enter an
                                 20
                                       order thereon. This stipulation is made with reference to the following background facts: On
                                 21
                                       March 20, 2019, the parties entered into a stipulation, and the Court entered an order thereon,
                                 22
                                       staying the pendency of this case (the “Nevada Case”) and its related Arizona case, Case No.
                                 23
                                       2:19-cv-01349-PHX-DJH (the “Arizona Case”), up and until the parties’ mediation to be held
                                 24
                                       April 24, 2019. ECF Nos. 25, 26 and 27. A mediation was conducted by the Honorable Carl W.
                                 25
                                       Hoffman,, Jr. on that date. This stipulation and request for order is a result of the mediation held
                                 26
                                       on April 24, 2019.
                                 27

                                 28

                                                                                        1
                                      Case 2:18-cv-01700-RFB-CWH Document 29 Filed 04/30/19 Page 2 of 4



                                  1            1.       Valuation Experts. Sciara and Campbell (collectively, the “Parties”) will each
                                  2   identify and retain business valuation expert(s) (the “Expert” or “Experts”)1 within fourteen (14)
                                  3   calendar days of April 26, 2019, or no later than May 10, 2019;
                                  4            2.       Required Exchange of Documents. The Experts shall identify what documents
                                  5   or records they will require in order to reach their requested opinions within ten (10) calendar
                                  6   days of being identified by the Parties, or no later than May 20, 2019. As part of the Experts’
                                  7   identification of documents and records, Sciara and Campbell shall each give a written
                                  8   statement, under oath, that identifies all personal and business bank accounts over which they
                                  9   have possession, custody, or control during the times relevant to this case;
                                 10            3.       Receipt of Required Documents.                The Experts will receive the identified
                                 11   documents and records from either Sciara or Campbell within ten (10) calendar days of
                                 12   submitting their lists of required documents and records, or no later than May 30, 2019. The
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Experts shall be entitled to receive the same set of documents and records from both Sciara and
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   Campbell and shall work from that set of documents, only in forming their opinions;
                                 15            4.       Disputes regarding Required Documents. After counsel for the Parties attempt
                                 16   to resolve any dispute(s) by telephone conference, unresolved disputes arising between the
                                 17   Parties and/or the Experts regarding the requested documents or records shall be presented to the
                                 18   settlement judge, the Honorable C.W. Hoffman, Jr., for resolution by letter brief;
                                 19            5.       Expert Reports.             The Experts shall prepare written reports, based upon their
                                 20   review of the documents exchanged pursuant to Paragraphs 2 and 3 above as well as any
                                 21   pleadings filed in the Nevada and Arizona cases, all transcripts from any deposition taken in the
                                 22   Nevada Case, all declarations filed in the Nevada Case, describing their opinions within thirty
                                 23   (30) calendar days of receiving the documents and records from Sciara and Campbell, or no
                                 24   later than July 1, 2019. After the Experts complete their written reports, the Experts will share
                                 25   their reports with the Parties and each other on that same date, or Monday, July 1, 2019;
                                 26
                                      1
                                       The Parties recognize that these Experts will be initially deemed consulting experts for purposes of settlement only
                                 27   though each Party has the right designate their own Expert as a testifying expert for trial purposes. Each Party’s
                                      final expert report will not be discoverable after these settlement discussions unless that party designates his expert
                                 28   as a testifying expert at trial.

                                                                                                 2
                                      Case 2:18-cv-01700-RFB-CWH Document 29 Filed 04/30/19 Page 3 of 4



                                  1          6.      Required Conference regarding Expert Reports. After receiving the Experts’
                                  2   written reports, the Experts will have five (5) calendar days, or no later than Monday, July 8,
                                  3   2019, to confer to determine if they can agree on the valuations of (1) Sprout Financial, LLC,
                                  4   and its alleged subsidiaries/affiliates, and (2) the alleged damages Mr. Sciara has caused Sprout
                                  5   Financial, LLC, and its alleged subsidiaries/affiliates from August 31, 2018, to present;
                                  6          7.      Court Conference.       If the Parties cannot reach a settlement based upon the
                                  7   Experts’ opinions, the Parties shall submit the Experts’ reports to the Court and the Honorable
                                  8   C.W. Hoffman, Jr. and the Parties will reconvene on July 19, 2019, at 9:00AM in the Honorable
                                  9   C.W. Hoffman, Jr.’s chambers to determine the possibility of settlement. The parties must
                                 10   submit a joint status report to the Honorable C.W. Hoffman, Jr. by facsimile at 702-464-5581 by
                                 11   July 5, 2019 in advance of these settlement discussions;;
                                 12          8.      Consent to Trial by Magistrate Judge.           If no settlement is reached, the
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   parties agree that they will each file consent to trial by magistrate judge;
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14          9.      Stay of All Proceedings.        Through the pendency of this settlement process, all
                                 15   proceedings in the matter before this Court, with the exception of resolution of Campbell’s
                                 16   Motion to Dismiss (ECF No. 5), as well as all the proceedings in the matter before the U.S.
                                 17   District Court for the District of Arizona shall be stayed;
                                 18          10.     Resetting Discovery Dates. Discovery dates will be reset after the conclusion of
                                 19   this settlement process based upon remaining discovery time under the Parties’ stipulation dated
                                 20   March 20, 2019; and
                                 21          11.     This stipulation is offered in good faith and not for the purpose of delay.
                                 22   ///
                                 23   ///
                                 24   ///
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///

                                                                                        3
                                      Case 2:18-cv-01700-RFB-CWH Document 29 Filed 04/30/19 Page 4 of 4



                                  1            12.    Confidentiality.        Throughout the pendency of this settlement process, all
                                  2   settlement communications, documents, records, and reports shall remain confidential.
                                  3
                                      HOLLAND & HART LLP                                 McDONALD CARANO LLP
                                  4
                                      By:      /s/ Ryan Semerad                          By:      /s/ Pat Lundvall
                                  5          Bryce K. Kunimoto, Esq.                           Pat Lundvall
                                  6          Nevada Bar No. 7781                               Nevada Bar No. 3761
                                             Robert J. Cassity, Esq.                           Rory T. Kay
                                  7          Nevada Bar No. 9779                               Nevada Bar No. 12416
                                             Ryan A. Semerad, Esq.                             2300 West Sahara Avenue, Suite 1200
                                  8          Nevada Bar No. 14615                              Las Vegas, NV 89102
                                             9555 Hillwood Drive, 2nd Floor
                                  9          Las Vegas, NV 89134                               Attorneys for Plaintiff
                                 10                                                            Brian Sciara
                                            Attorneys for Defendant Stephen
                                 11         Campbell
                                       IT IS ORDERED that the parties' stipulation (ECF No. 29) is GRANTED in part and
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                       is DENIED in part. It is denied to the extentORDER
                                                                                      the parties seek to stay the Arizona
                                       case. The parties are directed to file a stipulation to stay in the Arizona case. The
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                              IT ISisSO
                                       stipulation       ORDERED.
                                                      granted in all other respects.
                                 14

                                 15                                                  _____________________________________
                                                                                     UNITED STATES DISTRICT COURT JUDGE/
                                 16                                                  UNITED STATES MAGISTRATE JUDGE

                                 17
                                                                                             May 1, 2019
                                                                                     DATED: _____________________________
                                 18

                                 19                                                  CASE NO.: 2:18-cv-01700-RFB-CWH

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                        4
